DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lane (US 4,558,786) in view of Kronberg (US 5,157,426) and legal precedent.
Lane (fig. 1-6) teaches a selector machine comprising:
(re: certain elements of claim 1)  a conveyance system (near 23), which is arranged for advancing, along an advancement path (fig. 1),
 at least one bulk product comprising multiple solid elements to be selected (col. 11, ln. 10-35); 
an optical detection system (3) comprising:
 an emitter device (near 14) arranged for emitting, towards said advancement path, electromagnetic radiations adapted to hit said at least one product (col. 5);
 an optical sensor (near 17, 18) directed towards said advancement path and arranged for receiving reflected radiations coming from said at least one product irradiated by said electromagnetic radiations, and for transducing said reflected radiations into corresponding measurement signals (col. 5, ln. 45+);
 an electronic control unit operatively connected to said optical sensor in order to receive said measurement signals, and arranged for emitting control signals (fig. 1-3 showing various control circuitry; col. 3 teaching various how various control circuitry elements are employed to make logic determinations to control sorting);
 an expulsion device (near 33, 44, 37) connected to said optical detection system in order to receive said control signals, which are adapted to drive said expulsion device to eliminate, from said advancement path, specific solid elements of said at least one product (fig. 1; col. 11, ln. 1-10);
 wherein: said emitter device comprises at least two IR sources, each of which is arranged for emitting electromagnetic radiations in a corresponding separate spectral band in the infrared spectrum (col. 5-6);
said electronic control unit is operatively connected to said emitter device and is arranged for alternately turning on said IR sources one after the other, in corresponding and separate time intervals (Id.);
 said optical sensor is arranged for detecting, in each said time interval, corresponding said reflected radiations coming from said at least one product irradiated by the corresponding said IR source, and to generate corresponding said measurement signals (Id.);
(re: claim 2) wherein the spectral band of the electromagnetic radiations emitted by each said IR source is contained within the short wave infrared spectrum (col. 5-6);
(re: claim 3) wherein the wavelengths of said spectral band are substantially comprised between 900 nm and 2200 nm (col. 4 and col. 8 teaching that additional test frequencies in the deep infrared range down to 2000 nm may be used);
 (re: claim 6)  wherein each said IR source (8) comprises at least one LED (8′);
(re: claim 7) wherein each said IR source comprises at least one row of LEDs;
 wherein said at least one row of LEDs is extended along an extension direction (Y) substantially transverse to said advancement direction (fig. 4 and col. 6 teaching rows of LEDs);
(re: certain elements of claim 8) wherein each said IR source comprises multiple rows of LED;
 wherein said rows of LED are placed with said extension directions substantially parallel to the extension direction of said rows of optical transducers (Id.);
 (re: claim 10)      wherein said electronic control unit is arranged for sending, to said IR sources, trigger signals synchronized with said processing module (col. 3 teaching various how various control circuitry elements are employed to make logic determinations to control sorting).

Lane as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claim 1) said emitter device comprises at least three IR sources;
 said electronic control unit comprises a processing module, which is provided with at least three chromatic channels of a RGB color space and is arranged for associating the measurement signals corresponding to each said IR source with a corresponding chromatic channel of said chromatic channels in order to compose a false color synthesis image of said at least one product; 
said electronic control unit being configured to generate said control signals as a function of said synthesis image;
(re: claim 9) wherein said optical sensor has an acquisition frequency substantially comprised between 15 and 25 kHz.
Here, it is noted that Lane already teaches that the system can be configured to sort different objects by adding more emitting devices at different frequencies (col. 5, ln. 45+ and col. 11, ln. 10-35 teaching that system may be adapted to use test frequencies in the deep infrared range down to 2000 nm).
Kronberg further teaches that it is well-known in the optical analysis arts to use a false color synthesis image to assist in distinguishing objects being analyzed in the IR ranges (col. 1, ln. 30+ teaching mapping of multiple IR values into RGB color space).

Further, the claimed features relating to the specific number of emitters and respective frequencies can be regarded as common design parameters/operating variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the optical sorting arts as the type of material to be sorted controls variations in the specific device.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.04.V.D. and VI (teaching that the mere rearrangement or duplication of known elements, or making known elements adjustable, is not a patentable advance); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and in legal precedent as described above.   Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Lane for the reasons set forth above.


Claims 4, 5, 8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Lane, Kronberg and legal precedent (“Lane et al.”) as applied to the claims above, and further in view of Thomasson et al. (“Thomasson”)(US 2011/0002536) and Pelletier et al. (“Pelletier”(US 2017/0059406).
 	Lane et al. as set forth above teach all that is claimed except for expressly teaching
(re: claim 4)    wherein said optical sensor comprises at least one row of optical transducers extended along an extension direction substantially transverse to said advancement path;
(re: claim 5)    wherein said optical transducers are InGaAs solid state transducers;
 (re: claim 11)  comprising a bandpass filter provided with at least three narrow spectral bands, each of which extended for a subset of wavelengths of the spectral band of a corresponding said IR source; 
said bandpass filter being positioned in a manner such to intercept said electromagnetic radiations emitted by said IR sources or said reflected radiations (RF) coming from said at least one product;
(re: claim 12)      wherein said bandpass filter is positioned between said advancement path and said optical sensor in order to intercept the reflected radiations (RF) coming from said at least one product.
(re: claim 13)      wherein said bandpass filter is positioned between said advancement path (A) and said optical sensor in order to intercept the reflected radiations (RF) coming from said at least one product; wherein said bandpass filter is mounted on said optical sensor;
(re: claim 14) wherein each said narrow spectral band of said bandpass filter has a bandwidth substantially comprised between 15 and 35 nm;
(re: claim 15) wherein the narrow spectral bands of said bandpass filter are not overlapped on each other.
Pelletier, however, teaches that it is well-known in the optical analysis arts to use an InGaSa optical transducer (fig. 1; para. 28-31).
Thomasson further teaches that it is well-known to bandpass filters in the claimed IR ranges (para. 40)
Further, the claimed features relating to the type of optical sensors, spectral bands or positioning of the bandpass filters can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the sorting arts as the type of material to be sorted and the desired degree of sortation controls variations in the specific device dimensions, features and/or sorting steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.V.D. and VI (teaching that the mere rearrangement or duplication of known elements, or making known elements adjustable, is not a patentable advance); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).
It would thus be obvious to one with ordinary skill in the art to modify the combination of references with these prior art teachings to arrive at the claimed invention as these modifications are already well-known and commonly implanted in the separating arts.  
The rationale for this obviousness determination can be found in legal precedent as described above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).
Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Lane et al. for the reasons set forth above.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
October 6, 2022